Title: To Thomas Jefferson from Wade Hampton, 10 December 1808
From: Hampton, Wade
To: Jefferson, Thomas


                  
                     Sir.
                     Woodlands near Columbia 10h. Decr. 1808.
                  
                  In going out of the usual course by addressing you upon a subject that belongs to the War department, I trust to your goodness for an excuse, and to the proofs of kindness I have experienced from you upon more occasions than one.
                  Mr. Sumter (who you know) wishes a military appointment. He could, had he wished it, had the highest civil appointment in the state, but he says that is time enough after he has rendered some acceptable service to his Country. He has said nothing about rank, and I beleive his Father wd. be one of the last to ask it for him. He is not deficient of military knowledge, having before he went to France, commanded a fine volunteer troop of Cavalry, and paid a good deal of attention to military subjects. It is my opinion if the appointment of Lt. Colonel of Lt. Dragoons is not filled, he would do credit to it—and besides, having commenced with his Father, I should like to be to the son what his Father was to me. a guide in setting out, and my best friend through life.
                  If this however can not be, and the danger to our Country continues, perhaps some other vacancy may offer, and this letter may yet be of some use. I beg leave Sir, in concluding perhaps the last letter I shall ever address to you in your Public character, to assure you of my sincere wishes for your lasting happiness, and of the deep impressions of my Public as well as private gratitude.
                  
                     W. Hampton
                     
                  
               